Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 1 of 18




                    EXHIBIT 66
Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 2 of 18




 Document title:                  Trace Results | WhereGoes

 Capture URL:                     https://wheregoes.com/trace/20214789783/

 Captured site IP:                209.59.170.188

 Page loaded at (UTC):            Fri, 09 Jul 2021 21:24:39 GMT

 Capture timestamp (UTC):         Fri, 09 Jul 2021 21:25:01 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      2

 Capture ID:                      bd5bcacc-cd29-405f-9f52-5b80831e9399

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            hncMzp7YzkbwV4UjmbDT2n
          Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 3 of 18




Document title: Trace Results | WhereGoes
Capture URL: https://wheregoes.com/trace/20214789783/
Capture timestamp (UTC): Fri, 09 Jul 2021 21:25:01 GMT                                           Page 1 of 1
Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 4 of 18


Ofﬁce Essentials

Advanced Threat Protection in Oﬃce 365




  Anti-phishing       Safe Attachments            Safe Links          Anti-spam           Spoof Intelligence        Anti-malware




 Catch threats before they disrupt your organization, keeping your data, intellectual
 property and users safe from email phishing attacks and zero-day malware.


 Email: a trojan horse for cyber-attacks
 We all use email. It’s one of the most pervasive and powerful forms of communication and collaboration, but it’s also the
 most proliﬁc attack vector that we see today. Emails often serve as a trojan horse for attackers to target and compromise
 your users by “phishing” their credentials.

 Some phishing attacks can be blatant as in the case of ransomware; others can remain undiscovered allowing assailants to
 silently move laterally within your network to breach your data and potentially steal intellectual property.




 Phishing is a primary vehicle for malicious Ransomware code    Phishing email designed to steal user credentials
  Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 5 of 18




Industry leading threat detection
Keeping up to date with the threat landscape can be nearly impossible as the increasing sophistication of rapidly evolving
unknown threats, can quickly outdate the protections that you may have put in place. At the core of preventing any
malicious attack is how quickly we can detect malicious activity. To help you to stay ahead of the threat landscape, Microsoft
invests at least a billion dollars in this area annually.

Our security teams span thousands of cyber-security experts globally and serve as a virtual extension of your own internal
security teams. Utilizing signals from the Microsoft Intelligent Security Graph in conjunction with machine learning, they
determine known and unknown attack vectors.




Cyber security experts at the Microsoft Cybercrime Center



    The Microsoft Intelligent Security Graph, collects and analyzes an estimated 6.5 trillion signals per day from user log-ins
    across services, device end points, email messages and documents; Microsoft and non-Microsoft cloud apps, and our Azure
    public cloud infrastructure.

    This scale gives Microsoft a vast window into the threat landscape, with unique insights that surpass other email protection
    solutions.

    Importantly, exploits detected across these different sources are made known across all Microsoft services to enhance our
    vulnerability detection and protection capabilities across the stack.




    Our average malware catch rate for Ofﬁce 365 email is the highest in the industry at
    99.9%, and we have the lowest miss rate of phishing emails for Ofﬁce 365.
  Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 6 of 18




Layered defense-in-depth approach
Ofﬁce 365 Advanced Threat Protection catches threats before they disrupt your organization by applying a systematic defense-
in-depth approach that analyzes and protects against threats from the point at which an email is received by Ofﬁce 365 to when
it is delivered. This starts by identifying:



                                                                                                     What’s the source?
     • Where the email is coming from by
                                                                                                     Who is the sender?
       understanding the source
                                                      Scanned by Ofﬁce 365                            What’s inside?
     • Who the sender is and if the person,
       brand and or domain is authentic

     • What’s inside the email that could be
       compromising

     • What post-delivery protections need                                                        Post delivery protections
       to be put in place once the email is            adele@contoso.com
       delivered to the recipient


                                                Advanced Threat Protection in Oﬃce 365 provides best of breed capabilities for
                                                each defense layer




                                                                                     At any point in time, as an
                                                                                     admin you can further harden
                                                                                     your security posture against
                                                                                     threats through near real-
                                                                                     time reports, so that you can
                                                                                     investigate and then respond
                                                                                     to threats with built-in
                                                                                     customer controls.



                                  Who is the source?
                                  Before an email is delivered to an inbox, around 25% of all malicious messages received are
                                  blocked immediately at the edge. We look at the reputation of IP addresses by referencing
                                  our constantly updated block list of millions of domains and IPs. If the source is a known
                                  perpetrator of malicious messages, we will block it. Equally, machine learning models running
                                  on the edge determine email trafﬁc patterns for your domain, blocking anomalous email
                                  trafﬁc as necessary.
  Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 7 of 18




    Who is the sender?
    Next, we check that the sender really is who they appear to be by authenticating the
    source to prevent against spooﬁng, another common phishing technique. Here we
    are looking for evidence of spoofed domains, brands and people.

    Spoofed emails look like they come from someone or something that you know
    or trust. The premise is that you are more likely to trust an email from someone of
    importance or a brand entity that you know.

    Anti-phishing policies in Ofﬁce 365 will verify the authenticity of the domain source
    against standard frameworks like Sender Policy Framework (SPF); Domain Keys
    Identiﬁed Mail (DKIM) and Domain-based Message Authentication (DMARC) and also
    apply additional measures to detect the spooﬁng of internal or external domains.



                                             In cases where emails are sent
                                             between domains that your
                                             organization owns, our anti-
                                             spoof technology will validate
                                             the origin of a message to make
                                             sure that it truly originated in your
                                             organization.                                       User and brand impersonation
                                                                                                 detected by Oﬃce 365
  Internal Domain Spooﬁng



                                                                                            For external domains, within or
                                                                                            outside of our Ofﬁce 365 ecosystem,
                                                                                            our spoof intelligence ﬁrst checks to
                                                                                            see if the domain has been set up
                                                                                            according to SPF, DKIM and DMAC
                                                                                            standards. Then if not, it will observe
                                                                                            and learn message sending patterns
                                                                                            from the domain to identify when a
                                                                                            message has been spoofed.




Spoofed domains detected by Oﬃce 365



    As an admin, you can access spoof intelligence under the antispam policy report
    to monitor suspected spooﬁng activity and inﬂuence the ﬁlter by forming an
    approved list of legitimate internal and external domains for your organization.
Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 8 of 18




 User impersonation

 To protect against impersonation of your high-
 proﬁle users, mailbox intelligence in Ofﬁce 365
 applies a machine learning model to form a
 contact graph of whom they are normally in
 contact with. This provides a strong signal for
 Ofﬁce 365 to decipher anomalous and good
 behavior and to detect impersonation attempts
 of trusted individuals in your organization.




 What’s inside the message
 To determine what’s inside the message, we utilize a number of standard anti-virus and anti-malware engines to detect
 malicious content, combined with our Safe Attachment and Safe Links capabilities.




                                 Safe Attachments           Safe Links          Anti-malware


        Blocked



        Deleted


 Moved to junk
                                      Unsafe                                          Safe
                   Attachments and links are detonated with actions taken according to the policies you have in place


 Attachments or links in the email are opened inside a sandbox environment where the content is meticulously analyzed
 by our machine learning models that check for malicious signals and apply deep link inspection. This allows for zero-day
 malicious attachments and links to be detected.

 Each month we detonate around 1 billion items in our sandbox and the telemetry feeds back into the Microsoft Intelligent
 Security Graph to help our machine learning stay current with new and emerging techniques.

 Even if the message passes through detonations, the content is analyzed further by multiple machine learning models.
 These examine the full message and we take actions based on what you have conﬁgured as policy.
  Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 9 of 18




Post-delivery protections
Sophisticated attackers will plan to ensure links pass through the ﬁrst round of security ﬁlters. They do this by making the
links benign, only to weaponize them after the message is delivered, altering the destination of the links to a malicious site.


                                                                                    20% of all clicks happen
                                                                                    within 5 minutes from
                                                                                    when an email is received.




Safe Links protects users at the point of click

With Safe Links, we are able to protect users right at
the point of click by checking the link for reputation
and triggering detonation if necessary.


                                                             Weaponized links are detonated by Safe Links and the recipient warned




     Safe Links protection also extends to internal only emails. Unlike other email solutions, we
     are able to scan and isolate threats without routing these emails outside of Ofﬁce 365.




     Real destination address of link revealed on hover to         Malware infected email moved to Junk folder
     inform of potential threat

     Users are also made aware of the site they will be directed to as they hover over
     the link using native link rendering.

     The service continues to scan email content for multiple days, leveraging new
     intelligence to move newly discovered malware or phish, by design, to the junk                  Zero-hour auto purge moves
     folder through a capability called zero-hour auto purge.                                        weaponized content to the junk folder
   Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 10 of
                                         18




User self-reporting
Of course, while protections are automated in the background, we also encourage email recipients to be vigilant in
identifying messages that appear suspicious. By enabling the report a message capability in your tenant, users can self-
report suspect emails for validation by Microsoft and your security teams.




Users are able to self-report suspicious emails                 Admin view of user, self-reported threats




    Protections beyond email

    Outside email it’s important to ensure protections extend to malware infected content that may have been taken from email
    and placed on a share. Advanced Threat Protection in Ofﬁce 365 uniquely extends protections beyond email. If malicious
    ﬁles or links are uploaded to SharePoint or OneDrive and shared, even via Microsoft Teams, our protection layers will detect
    it, block it, and contain the threat by preventing the ﬁle from being opened or shared in the future.




    Malicious links blocked in OneDrive                             Malicious links blocked in Microsoft Teams
   Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 11 of
                                         18



Review and respond

We give you near real-time reports to allow you to see emails within your organization and how they were handled by Ofﬁce
365. This includes messages ﬂagged by users as potential threats. Ofﬁce 365 will additionally proactively surface insights and
recommendations which you can use to determine what additional policies and protections you need to consider within your
environment.

In the Security and Compliance Center, you can set up your phishing policies, deﬁne impersonation settings, investigate threats,
review quarantined messages and how often they were sent, review detonations and get details on the nature of the threat and
why it was detected. For example, under threat management you can drill in to see the top malware types and top targeted
users.
                                                                                      Oﬃce 365 ATP blocked
                                                                                      5 billion phish emails in
                                                                                      2018




Threat intelligence dashboard view

    Within “Threat Explorer”, malicious emails can be quickly
    identiﬁed with options to ﬁlter on sender, recipient and
    subject or other metadata in the message. Filtering on
    sender helps you to see all the emails sent from a unique
    sender address used for a phishing campaign. You can
    then investigate these emails further and take actions
    such as purging a malicious email campaign entirely
    from all mailboxes in your organization at once.               Drill down of top malware types and top targeted users




                                                                       Investigation into an incident can also be separately
                                                                       delegated to your security investigation team, leaving it
                                                                       you your security admins to take the ﬁnal actions. Also,
                                                                       because we know that there are common security issues
                                                                       that you will want to check over time, whether that’s
                                                                       reviewing events, getting alerts, or determining threat
                                                                       trends, the threat tracker in our threat intelligence service
                                                                       enables ongoing supervision of your security tasks.




    Incident investigation in Oﬃce 365
Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      18




Educating and protecting users
Using services such as Attack Simulator in Ofﬁce 365, we help you to broadly educate your users
and augment your internal penetration testing capabilities by simulating phishing attacks in your
organization to raise awareness of what to look for in a phishing campaign.


                                                                                    Of course, there are other measures that
                                                                                    you can put in place to protect your user
                                                                                    identities. Microsoft is on a path to help
                                                                                    the elimination of passwords altogether
                                                                                    through password-less sign-in. We
                                                                                    estimate that just by enabling multi-factor
                                                                                    authentication in your organization, you can
                                                                                    reduce your risk of attacks by 99.99%.



                                                                                    82% of all security
                                                                                    breaches occur due to
                                                                                    stolen passwords
Attack Simulator in Oﬃce 365, is designed to help you to penetration test your
environment and educate users




Continued Learning
In Ofﬁce 365, we give you built-in, proactive protections with Advanced Threat Protection. These protections extend to your
collaboration services, such as SharePoint, OneDrive, and Microsoft Teams, in additions to your email services to mitigate
malicious content. From:

  •   Intelligent and continuously evolving threat detection
  •   Visibility into threats, including real-time reporting to help you to investigate, remediate and respond to threats
  •   Advanced controls you set to harden your environment
  •   And tools to educate your users on phishing campaigns.

To learn more and try out Ofﬁce 365 Advance Threat Protection capabilities for yourself, by visiting aka.ms/E5Trial today.
Also watch our essentials video on Advanced Threat Protection in Ofﬁce 365 here for more detail.
                 Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 13 of
                                                       18

Control Number   File Path
                 My Folders/TocMail/Advanced Threat Protection in Office 365
                 Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 14 of
                                                       18

Capture Url
https://query.prod.cms.rt.microsoft.com/cms/api/am/binary/RWrzho
                 Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 15 of
                                                       18

Original Capture Url                                               Filename   Document Title   Capture Time
https://query.prod.cms.rt.microsoft.com/cms/api/am/binary/RWrzho              null                  7/7/2021
                Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 16 of
                                                      18

Hash                                                               File Size (MB) Thumbnail Id   Unique Id Item Type Id
4c8b22ec13eef9d5fb2b282f0cf314101005dbde6b54dde781d1870589d5848a               9.86 pdf.png      pdf.png              26
                   Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 17 of
                                                         18

Item Type      File Download Type   Screenshot Capture IP   Screenshot Server IP   Screenshot Load Time   Screenshot Page Length
file_capture   application/pdf
                   Case 0:20-cv-60416-AMC Document 97-66 Entered on FLSD Docket 07/09/2021 Page 18 of
                                                         18

File Upload At   File Description
0000‐00‐00       null
